Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 1 of 43




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION

                                  Case No.


   IVY REED and PAUL REED,

           Plaintiffs

   v.

   ROYAL CARIBBEAN CRUISES,
   LTD. d/b/a ROYAL CARIBBEAN
   INTERNATIONAL,

           Defendants


                         COMPLAINT AND DEMAND FOR JURY TRIAL

           IVY REED and PAUL REED ("Plaintiffs"), by and through their undersigned

   counsel, hereby file this Complaint and allege the following:

   PARTIES

        1. Plaintiff IVY REED is a resident of the State of Maryland.

        2. Plaintiff PAUL REED is a resident of the State of Maryland. He is also known as Rick

   Reed. (hereafter Ivy Reed and Paul Reed collectively either "Plaintiffs" or the "Reeds").

        3. Plaintiffs are husband and wife and were such prior to December 9, 2019.

        4. Defendant ROYAL CARIBBEAN CRUISES LTD. ("Royal Caribbean") is a

   corporation organized under the laws of the Republic of Liberia with its principal place of

   business in Florida. Its address is 1050 Caribbean Way, Miami, Florida 33130.

        5. ROYAL CARIBBEAN INTERNATIONAL ("RCI") is a registered fictitious name wholly
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 2 of 43




   owned by Royal Caribbean and under which Royal Caribbean does business as with its

   principal place of business located at 1050 Caribbean Way, Miami, Florida 33130. RCI is

   the fictitious name under which Royal Caribbean operates numerous cruise vessels in its

   fleet.

       6. Collectively the Defendants are hereinafter referred to as "RCCL."

   JURISDICTION AND VENUE

       7. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) because

   the Parties are from different states and the matter in controversy exceeds the sum of

   $75,000.

       8. This Court also has jurisdiction over this action pursuant to the admiralty jurisdiction

   of 28 U.S.C. § 1333.

       9. At all times material to this Complaint, RCCL, personally or through an agent: (a)

   Operated, conducted, engaged in or carried on a business venture in this state and/or

   county or had an office or agency in this state and/or county; (b) was engaged in substantial

   activity within this state; (c) operated vessels in the waters of the State of Florida; (d)

   Committed one or more of the acts stated in Florida Statutes §§ 48.081, 48.181 and/or

   48.193; (e) The acts of RCCL set out in this Complaint occurred in whole or in part in this

   county and/or state; (f) RCCL was engaged in the business of providing to the public and to

   the Plaintiffs in particular, for compensation, vacation cruises aboard their vessels.

       10.RCCL is subject to the jurisdiction of the courts of the State of Florida.

       11.Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b).


                                                 -2-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 3 of 43




 BACKGROUND AND FACTS OF THE CASE

    12.In this Complaint, the Reeds seek compensation in connection with permanent,

 disfiguring and disabling injuries sustained by the Reeds due to an explosive volcanic

 eruption that occurred during a shore excursion marketed, sold and facilitated by RCCL and

 for which RCCL was compensated. Plaintiffs suffered these injuries during a December 9,

 2019 excursion to White Island (also known by its native name, Whakaari) off the coast of

 New Zealand organized by RCCL for passengers on its ship, Ovation of the Seas (the

 "Ship"). The Ship is registered to RCI.

    13.The shore excursion to White Island — which is essentially the top of an active volcano

 -- occurred during a stopover by the Ship at the port of Tauranga, New Zealand.

    14.RCCL and its tour operator were aware of a 2016 volcanic eruption at White Island

 that spewed ash and debris over the very same hiking trails used by cruise passengers

 during shore excursions.

    15.In a report on the 2016 eruption, New Zealand's earthquake and geological hazard

 information organization, GeoNet, 1 noted that it had found "hundreds of ballistics per square

 meter," that is lava and rocks thrown out by the volcano, "around the tourist track at

 Whakaari."

    16.Moreover, just a few weeks prior to the Reeds' tragic accident, on November 18,



 1 According to the GeoNet website, it is a partnership between the New Zealand
 Earthquake Commission (EQC), GNS Science, and Land Information New Zealand
 (LINZ). The GeoNet project was established in 2001 to build and operate a modern
 geological hazard monitoring system in New Zealand. https://www.geonet.orq.nz/about.
 GNS Science is New Zealand's principal geological institute.

                                             -3-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 4 of 43




   2019, New Zealand's earthquake and geological threat organization, GeoNet, had raised

   the Volcanic Alert Level for White Island to Level 2, indicating that "unrest hazards on the

   volcano...could include eruptions of steam, gas, mud and rocks. These eruptions can occur

   with little or no warning."

      17.RCCL had actual and constructive notice of the fact that GeoNet had raised the

   Volcanic Alert Level for White Island to Level 2. Yet RCCL did nothing to warn the Reeds

   or its other passengers on the Ship of the elevated danger. Despite the 2016 eruption and

   GeoNet's issuance of a Level 2 Volcanic Alert Level Bulletin on November 18, 2019, RCCL

   did nothing to warn the Reeds or its other passengers — who trusted in and relied on RCCL

   for their safety — of the elevated threat of a catastrophic volcanic eruption at White Island.

       18. RCCL also had actual and constructive notice of the potential dangers of volcano

   excursions beyond White Island. After the May 3, 2018 eruption of Mt. Kilauea on the island

   of Hawaii, RCCL canceled stops on the island of Hawaii and further excursions to the

   volcano.

       19.Unfortunately, the worst happened on December 9, 2019 and a volcanic eruption

   occurred during the Reeds' shore excursion to White Island, with tragic consequences: the

   deaths of 22 people and grievous, permanent injuries to 25 people, including Mr. and Ms.

   Reed.

   The Incident

      20. RCCL promoted and marketed the visit to White Island on its website as the

   "adventure of a lifetime;" an "unforgettable" opportunity to see one of New Zealand's "epic"

   adventures. According to RCCL's materials, the excursion would provide the opportunity to

                                                -4-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 5 of 43




 witness "roaring steam vents, bubbling pits of mud, hot volcanic streams and the amazing

 lake of steaming acid." RCCL handled payment arrangements, promoted and branded the

 excursion on brochures and vouchers as an RCCL activity for the Ship's passengers, and

 organized transportation for the Ship's passengers to White Island. The voucher for the

 White Island shore excursion did not identify White Island Tours as the tour operator but did

 prominently contain RCCL graphics and logos.

    21. Prior to the arrival of the Ship at Tauranga, GeoNet had raised the Volcanic Alert

 Level2 for White Island from Level 1 -- "minor volcanic unrest" -- to Level 2 -- "heightened

 volcanic unrest" — a fact that RCCL, which maintained an office in New Zealand, knew or

 should have known. RCCL had established an office in Auckland, New Zealand in 2010,

 which was intended to support RCCL's operational efforts in New Zealand for its cruise lines,

 including RCI. GeoNet widely disseminated the Volcanic Alert Level 2 information in the

 tourist industry in New Zealand and had specifically conveyed this information to RCCL's

 White Island excursion operator.

    22. Further, upon information and belief, after one passenger on the Ship became aware

 of the elevation of the Volcanic Alert Level to Level 2 and requested to back out of the White

 Island shore excursion, an RCCL staffer acknowledged that the warning level had been

raised to Level 2, evidencing that RCCL and its personnel had actual knowledge of the

elevated Volcanic Alert Level.




2GeoNet rates hazards on a level of 0-5, where Level 2 signifies: "Moderate to heightened
volcanic unrest" where there is "potential for eruption hazards."
https://www.geonet.orq .nzia bout/volcano/val

                                               5
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 6 of 43




    23. The White Island volcano erupted during the December 9, 2019 RCCL shore

 excursion attended by the Reeds and other passengers from the Ship. At no time prior to

 that volcanic eruption had RCCL advised the Reeds or its other passengers that the New

 Zealand authorities had raised the Volcanic Threat Level for White Island to Level 2.

    24.The December 9, 2019 White Island excursion, the volcanic eruption and the

 resultant injuries shall be referred to herein as the "Incident". The eruption and resulting

 emissions of volcanic gas, rock and ash heated to between 200° and 390° Celsius caused

 the Reeds immediate fear for their lives, severe, life threatening burns over large portions of

 their bodies, permanent and disfiguring scarring, reduced use of their limbs and extremities,

 immediate, ongoing, and future needs for medical and psychological treatment, ongoing

 pain and suffering, rumination by Ms. Reed on a daily basis about the events surrounding

 the Incident, occasional terrifying flashbacks for Ms. Reed to the Incident, and emotional

 distress.

    25. On December 11, 2019, two days after the Incident — and two days too late for the

 Reeds and the other unfortunate victims of the White Island eruption — RCCL informed all

 its cruise passengers that future shore excursions to all active volcanoes had been

 canceled.3

 Background to the Incident

    26.0n February 23, 2019, the Reeds purchased their passage on the Ship for a

roundtrip cruise from and returning to Sydney, Australia to commence on December 4, 2019.


3    https://www.rovalcaribbeanblog.com/2019/12/11/royal-caribbean-cancels-all-shore-
 excursions-visiting-volcanoes

                                               6
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 7 of 43




   The Ship's itinerary was to sail from Sydney, Australia to New Zealand, and continue for 12

   nights until returning to Sydney.

      27.On May 28, 2019, the Reeds purchased tickets from RCCL for several shore

   excursions during the cruise of the Ship, including an excursion at the Tauranga port

   described as a "Journey to sunny Whakatane for a scenic boat ride along the picturesque

   Bay of Plenty to White Island for an unforgettable guided tour of New Zealand's most active

   volcano."

      28.The Reeds purchased the White Island shore excursion, and other excursions,

   directly through RCCL. They did so because they received a better price and a guarantee

   of being able to return in time to board the Ship without fear of its departing, in the event of

   the excursion running late. RCCL marketed the discounts available to cruise passengers

   that booked excursions directly through RCCL and in advance. RCCL recommended to the

   Reeds to not engage in excursions, tours or activities other than those sold through RCCL.

   RCCL benefited financially from the direct sale to passengers of the shore excursions,

   including the White Island shore excursion purchased by the Reeds, and created incentives

   for passengers including the Reeds to book the White Island excursion directly through

   RCCL.

      29.The original reservation made by the Reeds provided for them to be ready at 8:30

   AM to begin the excursion. Subsequent to the Reeds' purchase of the White Island

   excursion from RCCL, RCCL directly informed the Reeds of a change in departure time for

   the White Island excursion, apparently because of a change in the arrival time for the Ship

   at Tauranga. RCCL handled this change directly, by email to the Reeds dated June 27,

                                                -7-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 8 of 43




   2019.

      30. To the Reeds' knowledge, RCCL was the provider of the White Island excursion.

   The Reeds never had any direct contact with the tour operator for White Island prior to

   December 9, 2019. The actual tour operator was not even identified in any of the marketing

   or billing materials provided by RCCL to the Reeds regarding the White Island excursion.

   The vouchers provided to the Reeds for the tragic excursion did not mention the identity of

   the tour operator but did prominently feature RCCL graphics and logos.

      31. RCCL advertises on its website the excursions such as the White Island excursion.

   RCCL represents that it has chosen the providers and characterizes them as "our

   excursions."

      32. Excursion tour operators that wish to have RCCL promote and sell their tours to

   cruise passengers are subject to a "request for approval" process.

      33. Further, the RCCL website described shore excursions and/or excursion operators

   in proprietary language, in which RCCL referred to them as "its tour operators" and marketed

   them as "our Destination Insiders".

      34. In promotional material on its website, RCCL classifies shore excursions and/or

   excursion operators as having been "Certified for Quality." RCCL represents that it

   "thoroughly reviewed its tour operators," including each excursion's "guide" that "provides

   proper equipment and ensures the safety of gear used on excursions."

      35. RCCL represents its shore excursions and/or excursion operators as "reputable and

   insured."


                                               -8-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 9 of 43




 The Incident and Initial Medical Treatment

    36.The Ship departed Sydney, Australia, with the Reeds aboard on December 4, 2019.

 After departure from Sydney on December 4, 2019, the Ship took several days to sail to

 New Zealand and then made stops at various ports there. The Ship arrived at Tauranga,

 New Zealand on the morning of December 9, 2019.

    37.Prior the Ship's arrival at Tauranga, RCCL continued to market the White Island

 excursion to the Ship's passengers.

    38.Only six days before the tour, in a Volcanic Alert Bulletin issued on December 3,

 2019, GeoNet's Duty Volcanologist noted that "Moderate volcanic unrest continues at

 WhakaariNVhite Island, with substantial gas, steam and mud bursts observed...the Volcanic

 Alert Level stays at Level 2." The Bulletin noted volcanic activity "regularly throwing mud

 and debris 20-30 meters into the air above the vent" of the White Island volcano. The

 Bulletin provided that "Observations and data to date suggest that the volcano may be

 entering a period where eruptive activity is more likely than normal." RCCL and its tour

 operator had actual and constructive notice of the heightened alert level, as well as the April

 2016 eruption that had buried the hiking paths in ash and volcanic debris but did nothing to

 warn of the dangers or in any way communicate this information to the Reeds and other

 passengers on the White Island shore excursion.4 The Reeds had no knowledge of the

2016 White Island eruption or the elevated Volcanic Alert Level for White Island.



4 GeoNet's report of the April 2016 explosion noted that they had found "hundreds of
ballistics per square meter" -- lava and rocks thrown out by the volcano -- "around the
tourist track at [White Island]," which prompted serious discussion in the scientific
community about whether tourists should be allowed on the island at all.

                                              -9-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 10 of 43




       39. On the morning of December 9, 2019, the Reeds reported in a timely manner at 10:15

   AM onboard the Ship to the Royal Theatre Deck 4 Forward, the location specified by RCCL

   for passengers who had signed up for the White Island excursion to report in their RCCL-

   branded excursion voucher. The Reeds checked in with RCCL personnel organizing the

   shore excursions and then proceeded to the location for boarding bus transportation to the

   excursion site, which transportation had been organized by RCCL. There was no indication

   in the excursion voucher as to the identity of the tour operator.

       40. The front side of the excursion voucher advised that the passengers should wear

   walking shoes but specified nothing else regarding specialized clothing or safety equipment

   that might be needed to hike near the crater of an active volcano. There was no warning as

    to any potential hazards from the activity of visiting an active volcano, the 2016 eruption, the

    elevated Volcanic Threat Level, or injuries that might be suffered. There was no warning

   whatsoever written on the voucher; just a statement that guests in wheelchairs and others

   with limited mobility should not select the volcano tour as a shore excursion. There was no

    indication whatsoever on the voucher of the identity of the tour operator. However, the

    voucher did prominently display RCCL graphics and logos. RCCL's website page promoting

    the White Island excursion, since taken down, did not include any warning about potential

    hazards of the White Island shore excursion.

       41. The Reeds disembarked the Ship at the direction of crew members of the Ship and

   proceeded to the bus transportation to Whakatane arranged by RCCL. After an

    approximately 45- to 60-minute bus ride, the Reeds and fellow passengers from the Ship

    arrived at Whakatane and the dock of White Island Tours.


                                                 -10-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 11 of 43




       42. Once the Reeds arrived at the dock in Whakatane, they and their fellow passengers

   from the Ship were immediately put aboard a White Island Tours company vessel, the "Te

   Puia Whakaari." This was the first indication to the Reeds that the shore excursion would

   be led by a tour operator, White Island Tours. To the best of the Reeds' recollection, all the

   passengers aboard the Te Pula Whakaari on the date of the Incident were from the Ship.

   Except as noted below regarding plastic helmets and air filters, at no time before the vessel

   reached White Island were the Reeds warned by RCCL, the tour operator, or anyone else

   of the elevated Volcanic Alert Level, provided any demonstration in use of safety equipment

   while on White Island, given written safety information, or presented with any written

   disclosure of the risks of the excursion or any other documentation, either by RCCL or White

   Island Tours. Although a refuge had been created on White Island and designated as a

   shelter of last resort in the event of an eruption, no one from RCCL White Island Tours

   advised the Reeds of the existence of such a shelter. Further, neither RCCL nor White

   Island Tours ever advised the Reeds about any rescue plan in the event of an eruption.

       43.After a trip lasting around 1 hour and 15 minutes from the dock at Whakatane, the

   Te Puia Whakaari arrived at White Island at approximately 1:00 PM. Prior to disembarking

    the vessel, the Reeds and their fellow passengers were provided with yellow, plastic helmets

    and instructed by the White Island Tour guides to wear them at all times while on the island,

    as well as an air filter, which the guides advised several times was for visitors' comfort if

   bothered by the sulfurous smell. This was the only "safety" information that was conveyed

    to the Reeds and their fellow passengers on the Te Puia Whakaari. The excursion

   passengers, including the Reeds, were transferred first to an inflatable, Zodiac dinghy to
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 12 of 43




   reach the jetty consisting of some ladders to climb onto the rock (visitors donned life jackets

    for the transfer, which they returned to White Island Tours once on the island). There was

    no pier or dock that had been constructed to disembark from the dinghy.


       44. When the Te Puia Whakaari arrived at White Island with the Reeds aboard, there

    was already another White Island Tours group touring the volcano. This group had traveled

    to White Island on another White Island Tours vessel, the Phoenix. During this group's tour

    of the island, a guest recorded a voice, thought to be one of the guides for the Phoenix

    group, expressing concern regarding the color of the water near the crater. "We've had a

    change in color overnight there ... I'm a little bit worried about why it's going green." No

    such concern or information was ever communicated to the Reeds.

       45. Once all passengers in the Reeds' group had disembarked the Te Puia Whakaari,

    transferred to the dinghy and then assembled on White Island, the tour guides divided the

    passengers into two groups, each of approximately 20 people. The Reeds were in the first

    group, which began to proceed up the path to the volcano's edge at approximately 1:30 PM.

    Approximately 15 minutes later, the group including the Reeds reached the vantage point

    closest to the volcano's corona, which provided an opportunity for photographs.




                                                -12-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 13 of 43




                       Figure 1 -- Rick and Ivy Reed -- Photo taken by tour
                       guide Kelsey Waghorn shortly before eruption

 A few minutes later, the Reeds' group began to descend from the corona to see the acid

 streams on the island, the next stop on the tour. On the way back down the path, the Reeds'

 group passed the second passenger group from the Te Puia Whakaari.

       46. At approximately 2:10 PM, there was a tremendous explosion. The Reeds' tour

 guide yelled for them to "Run!"5 Within seconds, the Reeds' group was engulfed by a boiling

 cloud of acid gas, rock and ash. Although the group was able to take some shelter behind

 a rock formation, this did not prevent them from being injured by the steam and the super-

 heated rock and ash hitting them at high velocity.



 5   Paul Reed recalls a more specific warning to "run and take cover."

                                                - 13 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 14 of 43




     47. At this point, in addition to the shock of the explosive eruption and the pain from the

  burning ash, gas and rock, Ms. Reed was additionally traumatized when she cried out to

  see if her husband was still alive, did not hear any response, and feared that he had been

  killed in the eruption. It was pitch black as a result of the eruption and the Reeds were

 completely blinded by the cloud of ash and steam. Ms. Reed felt she was being buried alive

 by an avalanche of burning volcanic ash, rocks and toxic gas. Ms. Reed lost her plastic

 helmet in the explosive force of the eruption and began to be concerned not only for her

 husband's life but also for her own.

     48. Meanwhile, the cloud of toxic gas and burning ash also buried Mr. Reed. He endured

 such difficulty breathing and such severe pain from the burning rock and ash that he hoped

 to lose consciousness to halt the pain, and even wished he might die to make it stop.

     49. Suddenly, there was great stillness. The Reeds and the remainder of their group

 began to stagger back towards the jetty, unable to see because of the hot ash that

 enveloped them. In addition, as they struggled to move towards the dock area, the Reeds

 were enduring searing pain from horrible bums that had been caused by the superheated

 rock and ash that the erupting volcano had emitted.

     50. Mr. Reed was unable to see at all because his corrective eyewear was covered in

 ash. Moreover, he felt a continuing, searing pain on his legs and arms, which had been

 completely exposed to the effects of the volcanic blast. Although Ms. Reed was able to see

 after she removed her sunglasses (she was wearing contact lenses)6, she was critically



 6These later proved problematic and Ms. Reed was unable to see during her hospital
 stay in Auckland. While in hospital, Ms. Reed needed to have somebody find and remove

                                             -14-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 15 of 43




  burned on her hands and face. Nevertheless, she still had to struggle while in great pain in

  assisting Mr. Reed back to the White Island dock. Other passengers in their group similarly

  struggled to return to the shoreline and the dock.


     51. Ms. Reed recalls that her group resembled people walking away from the fallen Twin

  Towers of the World Trade Center in New York City on September 11, 2001, except that the

  persons on White Island that day were horribly burned, in addition to being covered by white

  ash.

     52. The Phoenix, which had begun its return trip to Whakatane with the immediately

  preceding group of visitors when the eruption occurred, had returned to pick up survivors.

  As the Te Puia Whakaari vessel had been damaged by the volcanic eruption, once the

  Reeds reached the shoreline, they were aided in climbing onto a dinghy to be transferred to

  the Phoenix.

     53. Both the Reeds struggled to get aboard the dinghy because of the extremely severe

  bums to their hands, which caused them great difficulty in gripping the dinghy. At one point,

  when someone attempted to assist Ms. Reed in getting aboard the dinghy by reaching out

  to grab her hand, the skin peeled off her hand and she slipped out of his grasp.

     54. The Reeds were in such serious condition and so disoriented by the effects of the

  volcanic blast that for some time after finally getting aboard the Phoenix, they were not




  her contact lenses, as she was unable to do so herself because of the burns to her hands.
  Although her brother had brought her a pair of eyeglasses to allow her to see, Ms. Reed
  was unable to wear them because of the skin grafts to her nose, which required several
  surgeries.

                                              - 15 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 16 of 43




  aware of where they were or how the vessel had come to take them from the Island. After

  what the Reeds recall was an interminable delay, the Phoenix finally resumed its return to

  Whakatane. The trip to Whakatane took more than one hour, during which time the Reeds

  suffered horribly from the pain of the burns that covered their bodies, as well as from fear

  that their condition would worsen during the voyage back to Whakatane.

     55. To the Reeds' knowledge, there was little if any first aid equipment to treat bums

  aboard the Phoenix. There appeared to be no medical or first aid trained personnel in the

  Phoenix crew, although the Reeds' fellow passengers attempted to keep them and other

  bum victims conscious and talking and tried to alleviate their searing pain by pouring water

  on their burned skin. The Reeds and other victims suffered alternately from the cold of the

  wind on the deck of the Phoenix, and then the burning heat from their volcanic bums once

  they moved inside the cabin. The Reeds describe the sensation as feeling like they were

  burning and freezing at the same time. Meanwhile, the Reeds were surrounded by fellow

  victims of the eruption, who were screaming and moaning due to the pain of their injuries.

     56. Once the Phoenix arrived in Whakatane, the Reeds and their fellow victims were met

  by local emergency personnel. Unfortunately, due to the large number of victims, by the

  time that the Phoenix arrived and emergency personnel had assisted the Reeds to

  disembark, there were no more ambulances available. The Reeds were forced to wait as

  much as several hours after arriving at Whakatane, including time spent sitting in a police

  cruiser, before finally being taken to the hospital.

     57. Finally after a delay of several hours and while continuing to endure the extraordinary

  pain from their burns, the Reeds were placed in ambulances. They were taken first to the


                                                -16-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 17 of 43




  Whakatane heliport for further assessment of their condition by medical personnel and then

  ultimately evacuated to Tauranga Hospital, an approximately one-hour ambulance ride from

  the Whakatane heliport7. By this time, Ms. Reed's left ring finger had swelled to such a size

  that her wedding ring and engagement band needed to be cut off during the ambulance

  transfer to prevent them from causing even more extensive damage to her hand than she

  had already suffered from the volcanic burns. Ms. Reed's physicians have since advised

  that there is substantial doubt about whether she will ever be able to wear a wedding band

  or engagement ring again, due to the damage to the fingers of her left hand.

      58.At approximately 7:30 P.M. on December 9, 2019, more than five hours after the

  eruption, the Reeds were finally admitted to the Intensive Care Unit ("ICU") at Tauranga

  Hospital. The Reeds remained hospitalized for two nights in the ICU at Tauranga Hospital.

      59.On December 11, 2019, Plaintiffs were transferred to Middlemore Hospital in

  Auckland, during which transfer they endured an approximately three-hour ambulance

  journey from Tauranga Hospital. Mr. Reed was admitted to the Middlemore Intensive Care

  Unit ("ICU") for three nights after his arrival in Auckland. Ms. Reed was immediately

  admitted to Middlemore's National Bums Centre ("NBC"). Mr. Reed was released from the

  ICU and joined Ms. Reed in the NBC on December 15, 2019. The Reeds remained as

  patients at the NBC until their discharge on January 30, 2020.

      60.The NBC doctors determined that Ms. Reed had suffered bums to approximately 9%


  7Although their New Zealand medical records discharging them to travel to the United
  States on January 30, 2020 indicate that they were first taken to Whakatane Hospital,
  neither Ms. Reed nor Mr. Reed has any recollection of going there first. They recall going
  directly from the heliport medical assessment to Tauranga Hospital.

                                              -17-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 18 of 43




  of her total body surface area, including severe chemical burns from hydrofluoric acid and

  thermal bums caused by super-heated volcanic ash. The doctors also detected some

  abnormalities in liver function tests and noted that Ms. Reed was suffering some abdominal

  pain, a condition which is still being evaluated by Ms. Reed's physicians.

      61. The NBC doctors determined that Mr. Reed had suffered burns to approximately

  29% of his total body surface area, with hydrofluoric acid bum injury secondary to volcanic

  ash exposure.8

      62. During their hospitalization at the NBC, the Reeds endured excruciatingly painful

  scrub down of their bums, scraping of skin, and numerous skin grafts. Mr. and Mrs. Reed

  initially required significant sedation and pain medication to endure these procedures. Ms.

  Reed, who is left-hand dominant, required skin grafts on her face, neck, both of her hands,

  and her right upper and lower leg. Ms. Reed, who as can be seen in Figure 1 had a head

  of long hair, had to endure the pain and humiliation of having her head shaved and scalped

  in order to perform the necessary skin grafting on her face and neck. Mr. Reed required

  numerous skin grafts to all four limbs during his hospitalization at the NBC and required

  significant pain management for his injuries. During their hospitalization at the NBC, Mr.

  Reed also had to endure treatment for the significant infections that resulted from his injury.

      63. On January 30, 2020 — nearly two months after the Incident — the physicians at NBC

  discharged the Reeds from Middlemore and permitted them to make the long return trip to



  8When admitted to Middlemore Hospital, Ms. Reed and Mr. Reed had initially been
  assessed as having suffered burns over 18% and 30%, respectively, of total body surface
  area.

                                              -18-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 19 of 43




  the United States.

     64.Given their serious injuries, which had required such extensive skin graft surgery,

  this lengthy voyage required that the Reeds be accompanied by a three-person medical

  team to assist them, administer extensive pain medication and monitor their condition. After

  a grueling flight lasting more than 13 hours from Auckland, New Zealand to San Francisco,

  California, during which they were unable to rest because of the pain, the Reeds then had

  to endure a layover before finally boarding their 5-hour connecting flight to Washington,

  D.C.'s Dulles International Airport, still accompanied by the medical team. Once they arrived

  in Washington, D.C. late on January 30, 2020 after nearly a full 24-hour day of travel, the

  Reeds were transferred by ambulance to the hospital.

     65.Following their arduous return trip to the United States, the Reeds were initially

  admitted to the Bum Unit at Medstar Washington Hospital Center, Washington, D.C. for

  observation. They were discharged from Washington Hospital Center the following day and

  permitted to return home. However, they then needed to begin lengthy and painful physical,

  occupational and psychological therapy. Both Ms. Reed and Mr. Reed have also undergone

  psychological evaluation and counseling stemming from the Incident.

     66.The Reeds continued out-patient therapy at Washington Hospital Center through

  mid-March 2020, at which time visits to the Center were suspended because of the COVID-

  19 pandemic. Nevertheless, the Reeds must continue their rehabilitation, which at a

  minimum for Ms. Reed will likely include one or more additional surgeries to address the

  permanent injuries to her left hand. Mr. Reed will require surgery on his left thumb, which

  he cannot bend. Both of the Reeds will require laser surgery on multiple skin graft sites.

                                             -19-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 20 of 43




  The Aftermath of the Incident

     67. As evidenced from the embedded photographs, the Reeds have suffered permanent,

  painful and disfiguring injuries as a result of the Incident.

  Figure 2 below shows the extensive burns and scarring to Mr. Reed's legs. Figures 3-7

  show the burns, scarring and skin grafts to Ms. Reed's face, nose, neck and hands.




                     Figure 2 -- Photo of injuries to Paul Reed's Legs showing
                     extensive scarring -- Jan. 7, 2020




                                                 -20-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 21 of 43




                    Figure 3 -- Right side profile of Ivy Reed showing
                    extensive scarring to face and neck -- Jan. 18, 2020




                    Figure 4 -- Photo of Injuries to Ivy Reed's neck
                    and face -- Jan. 18, 2020


                                            -21-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 22 of 43




                Figure 5 -- Photo of Ivy Reed, showing skin grafting and
                scarring to nose, face and neck -- Jan. 18, 2020




                  Figure 6 -- Photo showing extensive scarring of Ivy Reed's
                  right hand
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 23 of 43




                           Figure 7 -- Photo of Ivy Reed's left hand, showing
                           extensive scarring and severe damage to ring
                           finger, which required cutting off her wedding
                           band and engagement ring.


     68. The life plan of the Reeds has been upended as a result of the Incident and the

  severe, permanent, and ongoing injuries that they suffered and continue to suffer. For at

  least several years, the Reeds will continue to need occupational and physical rehabilitation

  therapy, which has been delayed since March 2020 because of the COVID-19 pandemic.

  In addition to the delays in treatment caused by the COVID-19 pandemic, the Reeds have

  concerns that they may be more likely to contract COVID-19 as a result of exposure to

  pathogens through attending necessary medical appointments, and that their injuries from

  the Incident may be an underlying condition that could exacerbate the effects of COVID-19



                                                -23-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 24 of 43




  on them, should they contract the disease.

     69. The Reeds' necessary medical treatments have included but not been limited to skin

  graft surgery, surgery for the injuries to her neck and face for Ms. Reed, surgeries for his

  arms and legs for Mr. Reed, substantial pain management, and rehabilitative therapy.

     70. As of the date of this Complaint, Ivy Reed has still not been able to return to work;

  she has not been medically cleared to work and remains on leave. She suffers from

  extremely limited use of her dominant left hand. As a social worker, she needs use of her

  writing hand to keep notes during patient evaluations. As a result of the injury to her left

  hand during the Incident, although she can write, doing so causes her great pain and leaves

  her exhausted. Her ability to write is limited in duration by pain and if it requires speed, her

  handwriting becomes illegible. Further, she encounters great difficulty in typing because of

  the contracture of the two fingers on her left hand. In addition, her hand has become

  hypersensitive to changes in temperature, rendering even simple tasks like cooking and

  doing laundry extremely painful. Also, she has experienced emotional trauma from

  flashbacks to the Incident. Further, Ms. Reed's physicians are still attempting to determine

  the cause of the elevated readings in her liver function tests, a condition that was first

  detected when Ms. Reed was hospitalized in New Zealand after the Incident.

     71. Mr. Reed suffers from continued pain in his severely burned legs, which makes it

  difficult to stand for protracted periods. He also has restricted use of his left hand. Mr. Reed

  cannot bend his left thumb nor make a fist without pain. He has terrible scars on his right

  arm and hardly any feeling in the top of his hands. Although Mr. Reed has been medically

  cleared to return to work and had begun working again in July 2020, his continuing injuries


                                               - 24 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 25 of 43




  make it difficult to withstand the substantial time he must endure on his feet or at a computer

  as required by his job. He endures nearly constant numbness in the front of both legs where

  skin has been grafted. Mr. Reed's knees ache and are stiff and painful every morning from

  the grafts that go over the knee. Mr. Reed also suffers from lingering fatigue and exhaustion,

  so that it is difficult or impossible to keep his former work schedule, even though he is doing

  less physical work than before. Whereas he had regularly worked previously 45-50 hours

  per week, it is difficult for him now to recover from a 3-4-day work week. Further, Mr. Reed

  has difficulty in thermoregulating his body as a result of the burn injuries. He also has

  permanent scars on his forehead and neck caused by the burning rock and ash from the

  volcano.

  The WorkSafe Investigation

     72. WorkSafe is New Zealand's primary workplace health and safety regulator. On

  November 30, 2020, WorkSafe filed criminal charges in court against various entities and

  individuals in relation to the White Island eruption. White Island Tours has confirmed that it

  is among the 13 parties charged. According to WorkSafe, it "is tasked with investigating

  workplace incidents to determine whether those with health and safety responsibilities met

  them." Regarding the Incident, WorkSafe concluded that: "[t]his was an unexpected event,

  but that does not mean it was unforeseeable and there is a duty on operators to protect

  those in their care."9




  9  https://worksafe.qovt.nziabout-usinews-and-media/13-parties-charqed-by-worksafe-
  new-zealand-over-whakaariwhite-island-traqedy/

                                               - 25 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 26 of 43




             FIRST CAUSE OF ACTION: NEGLIGENCE/FAILURE TO WARN

     73.Plaintiffs Ivy and Paul Reed re-allege and fully incorporate by reference the

  allegations common to all counts contained in paragraphs 1-72, supra.

     74.Federal maritime law applies to actions arising from alleged torts committed aboard

  a vessel sailing in navigable waters.

     75.As the owner of a vessel in navigable waters, RCCL and its apparent agents owed

  to all who are on board the Ship, including the Reeds, the duty of exercising reasonable

  care under the circumstances in all matters related to the Incident. This duty extends to

  torts occurring at offshore locations, shore excursions, and at ports-of-call during the course

  of a cruise.

     76.The duty owed to passengers by RCCL extends to advising about potential dangers

  beyond the point of debarkation, specifically including excursions beyond the point of

  debarkation in places where passengers are invited or reasonably expected to visit, such as

  the shore excursion to White Island. RCCL's duty to warn applies to dangers on shore that

  are not open and obvious, of which the cruise line had actual or constructive knowledge,

  and that exist in places where passengers are invited or reasonably expected to visit. A

  passenger is reasonably expected to visit a place specifically advertised and promoted, as

  was White Island, as a recommended shore excursion on a cruise line's website, in its cruise

  promotional materials, and on board the Ship. In this case, RCCL made no disclosure or

  warning to the Reeds about potential risks associated with the White Island shore excursion.

     77.At all times material hereto, RCCL knew or should have known that the White Island

  shore excursion was unreasonably hazardous and/or that the excursion was not

                                              -26-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 27 of 43




  competently operated by properly trained and/or supervised persons, for reasons that

  include, but are not limited to, (1) the excursion took place on a volcano that was active prior

  to the incident, including an eruption in 2016 which impacted the hiking trails used during

  shore excursions; (2) New Zealand's GeoNet had issued a series of Volcanic Alert Bulletins

  raising the Volcanic Alert Level to Level 2 beginning on November 18, 2019, and reiterated

  in Volcanic Alert Bulletins issued on November 25, 2019 and December 3, 2019, each

  progressively noting changes as the risk increased; (3) RCCL had an office in New Zealand

  that knew or should have known of the elevated Volcanic Alert Level and history of eruptions

  of the volcano at White Island.

     78. RCCL had actual and constructive knowledge of the dangers associated with

  excursions to active volcanoes. After the May 3, 2018 eruption of Mt. Kilauea began on the

  island of Hawaii, RCCL canceled stops on the island of Hawaii and further excursions to the

  volcano.

     79. RCCL owed a duty of care to the Reeds with respect to the shore excursion to White

  Island, a location which RCCL invited the Reeds and other passengers on the Ship to visit.

  RCCL itself promoted to the Reeds and all passengers on board the ship as an adventure

  of a lifetime, handled all booking and payments, rescheduled the departure time due to

  RCCL's time considerations, and arranged transportation for passengers from the time they

  disembarked the Ship in Tauranga to Whakatane to the location where they boarded the

  boat to White Island.

     80. RCCL knew or should have known that the Volcanic Alert Level for an eruption on

  White Island had been raised from Level 1 -- "minor volcanic unrest" — to Level 2 --


                                               -27-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 28 of 43




  "heightened volcanic unrest" and that this entailed the "potential for eruption hazards."

  RCCL maintained at the time of the Incident an office in New Zealand to handle matters

  related to operational activities of its ships while in New Zealand waters. Thus, RCCL would

  have had actual and constructive notice of information that would impact the stay of the Ship

  and shore excursions in New Zealand waters, specifically the fact that GeoNet had raised

  the Volcanic Alert Level for White Island from Level 1 to Level 2 indicating that "unrest

  hazards on the volcano...could include eruptions of steam, gas, mud and rocks. These

  eruptions can occur with little or no warning." GeoNet issued Volcanic Alert Bulletins

  regarding the Level 2 Alert on November 18, 2019, November 25, 2019, and December 3,

  2019; had widely disseminated this information in the tourist industry in New Zealand; and

  had specifically conveyed this information to RCCL's excursion operator. Nevertheless,

  RCCL never provided any warning to the Reeds.

     81. Further, RCCL had actual knowledge of the GeoNet elevation of the Volcanic Alert

  Level on White Island to Level 2 from Level 1. Prior to the Incident, RCCL personnel

  changed at least one Ship passenger's booking of the White Island tour due to the Level 2

  Volcanic Alert, and its personnel specifically acknowledged the elevated Volcanic Alert Level

  to that passenger. Despite this actual knowledge, RCCL never provided any warning to the

  Reeds.

     82. Similarly, White Island Tours, RCCL's apparent agent and the operator of the tour

  who took the Reeds and the other passengers to White Island, provided no notice of the

  increased Volcanic Alert Level 2 to the Reeds, provided no warning of potential hazards of

  the shore excursion, and provided no safety warning or demonstration to the Reeds once


                                              -28-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 29 of 43




  on board the Te Puia Whakaari, the vessel that took the Reeds and other visitors from

  Whakatane to White Island for the shore excursion. RCCL's apparent agent, White Island

  Tours, provided no information to the Reeds of the designated shelter on White Island.

     83. WorkSafe, New Zealand's primary workplace health and safety regulator, has filed

  criminal charges against thirteen parties, including White Island Tours. WorkSafe concluded

  that the hazards were foreseeable, and that White Island Tours failed its duty to those on

  the excursion, including the Reeds

     84. RCCL breached its duty to warn the Reeds of the risks and dangers associated with

  the White Island shore excursion in several ways, including but not limited to: (1) RCCL's

  failure to adequately monitor volcanic alert levels and/or volcanic activity; (2) RCCL's failure

  to notify the Reeds prior to the White Island shore excursion of the dangers and risks

  associated with a shore excursion to an active volcano; (3) RCCL's failure to notify the

  Reeds prior to the shore excursion of the fact that the GeoNet Volcanic Alert Level had been

  raised to Level 2 a few weeks prior to the shore excursion on November 18, 2019, and

  GeoNet had issued bulletins maintaining a "Level 2" alert on November 25, 2019 and

  December 3, 2019; (4) RCCL's changing of another passenger's excursion after the

  passenger raised the issue of the elevation of the Volcanic Alert Level with RCCL staff on

  board the Ship but not conveying that information to the Reeds; and/or (5) RCCL's decision

  to proceed with the excursion despite the elevated Volcanic Alert Levels.

     85. The hazard indicated by the elevated Volcanic Alert Level was not an open and

  obvious risk about which persons like the Reeds visiting New Zealand from the United

  States, and who reasonably relied on their cruise operator to provide such information,


                                               - 29 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 30 of 43




  should have been aware, but was a circumstance of which RCCL had constructive and

  actual knowledge.

     86.As a direct and proximate cause of RCCL's failure to provide the Reeds with any

  warning whatsoever about the risks of the shore excursion, including the 2016 eruption and

  the elevated Volcanic Threat Level on White Island as of the date of the Incident, the Reeds

  proceeded with the excursion to White Island without knowledge of those risks, with frightful

  consequences. The Reeds have suffered ongoing mental anguish, loss of enjoyment of life,

  permanent disability, permanent disfigurement, traumatic recurring flashbacks of the

  Incident, other mental and/or nervous disorders, aggravation of any previously existing

  conditions therefrom, incurred medical expenses in the care and treatment of Plaintiffs'

  injuries, are continuing to incur and will incur future medical expenses, loss of consortium,

  suffered physical handicap, lost earnings and lost earning capacity, both past and future, as

  a result of the eruption of the White Island volcano, which could have been avoided had

  RCCL warned the Reeds of the heightened Volcanic Alert Level and other dangers of the

  shore excursion.

     87.Plaintiffs Ivy and Paul Reed ask for a verdict and damages in their favor on this count

  of Negligence/Negligent Failure to Warn.

           COUNT TWO: NEGLIGENCE BASED UPON APPARENT AGENCY

     88.Plaintiffs Ivy and Paul Reed re-allege and fully incorporate by reference the

  allegations common to all counts contained in paragraphs 1-72, supra.

     89.As the owner of a vessel in navigable waters, RCCL and its apparent agents owed

  to all who are on board the Ship the duty of exercising reasonable care under the

                                              -30-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 31 of 43




  circumstances of matters related to the Incident. This duty extends to shore excursions

  such as the White Island excursion where the Incident occurred.

       90. During the time in question in the Complaint, a relationship of apparent agency

  existed between RCCL as principal and White Island Tours as its agent. RCCL is liable for

  the negligence of RCCL's apparent agent White Island Tours in proceeding with the shore

  excursion to White Island after the increase in the Volcanic Alert Level from Level 1 to Level

  2.

       91. To the knowledge of the Reeds, the White Island excursion was an RCCL activity.

  RCCL promoted the White Island excursion as its own activity. RCCL never identified the

  tour operator when it offered the excursion to passengers as an option for the port stop at

  Tauranga. RCCL booked the Reeds' reservation, took direct payment for the excursion,

  and presumably retained a substantial part of the fee that RCCL charged the Reeds. RCCL

  discouraged its passengers from seeking another provider of shore excursions. RCCL also

  handled and processed a change in the excursion reservation time directly with the Reeds.

  RCCL directly handled the bus transfer of the Reeds and other passengers from the Ship to

  Whakatane for the shore excursion. The voucher for the excursion did not identify White

  Island Tours but did prominently display RCCL graphics and logos.

       92. Up and until the Reeds' arrival at the Whakatane dock, RCCL presented the White

  Island excursion as its own. RCCL never identified White Island Tours as the tour operator

  in any of the marketing or billing materials provided by RCCL to the Reeds regarding the

  White Island excursion. The excursion voucher provided by RCCL to the Reeds did not

  identify White Island Tours as the agent providing the excursion but did prominently contain


                                              - 31 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 32 of 43




  RCCL graphics and logos. Until such time as the Reeds arrived at the dock in Whakatane

  on the date of the Incident, the Reeds were not aware of the identity of the tour operator.

  When they arrived at Whakatane, the Reeds reasonably relied on White Island Tours as the

  apparent agent selected by the principal RCCL to conduct the excursion to White Island for

  RCCL.

     93. White Island Tours, apparent agent of RCCL, had been specifically advised by

  GeoNet of the raising of the Volcanic Alert Level from Level 1 — "minor volcanic unrest" -- to

  Level 2 — "heightened volcanic unrest" and that without warning, "could include eruptions of

  steam, gas, mud and rocks." White Island Tours also had actual knowledge of the 2016

  eruption of the White Island volcano.

     94. White Island Tours, RCCL's apparent agent, provided no information about the 2016

  eruption or the recently elevated Volcanic Alert Level to the Reeds at any time prior to the

  Incident. White Island Tours neither provided any warning of possible risks and hazards nor

  requested any waiver of liability.

     95. Notwithstanding the elevated Volcanic Alert Level, White Island Tours nevertheless

  proceeded to take the Reeds and other passengers to White Island.

     96. White Island Tours provided no safety briefing for the Reeds. It provided no safety

  equipment other than a plastic hard hat and a device to assist in breathing sulfurous fumes,

  not equipment to assist breathing in the event of an eruption and release of poisonous

  gases. It provided no information about the designated shelter point on the Island. White

  Island Tours' vessel Phoenix had little if any first aid equipment aboard, and had neither

  personnel aboard trained in first aid in the event of an emergency, nor any rescue plan in

                                              -32-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 33 of 43




 the event of an eruption.

     97. WorkSafe, New Zealand's primary workplace health and safety regulator, has filed

 criminal charges against thirteen parties, including White Island Tours. WorkSafe concluded

 that the hazards were foreseeable, and that White Island Tours failed its duty to those on

 the excursion, including the Reeds

     98. As a direct and proximate cause of the failure of RCCL's apparent agent, White Island

 Tours, to provide any warning whatsoever about the 2016 eruption or the elevated Volcanic

 Threat Level on White Island and its proceeding with the excursion despite the elevated

 Volcano Alert Level, the Reeds unknowingly proceeded with the excursion to White Island,

 with frightful consequences. The Reeds have suffered ongoing mental anguish, loss of

 enjoyment of life, permanent disability, permanent disfigurement, traumatic recurring

 flashbacks of the Incident and other mental and/or nervous disorders, aggravation of any

 previously existing conditions therefrom, incurred medical expenses in the care and

 treatment of Plaintiffs' injuries, are continuing to incur and will incur future medical expenses,

 loss of consortium, suffered physical handicap, lost earnings and lost earning capacity, both

  past and future, as a result of the eruption of the White Island volcano, which could have

  been avoided had RCCL and its apparent agent properly warned the Reeds of the

  heightened Volcanic Alert Level. Those injuries were compounded by the lack of safety

  equipment and even basic first aid equipment and personnel on the White Island Tours boat.

     99. Plaintiffs Ivy and Paul Reed ask for a verdict and damages in their favor on this count

  of Negligence Based on Apparent Agency.




                                               -33-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 34 of 43




                  COUNT THREE: NEGLIGENT MISREPRESENTATION

     100.       Plaintiffs Ivy and Paul Reed re-allege and fully incorporate by reference the

 allegations common to all counts contained in paragraphs 1-72, supra.

     101.       As the owner of a ship in navigable waters, RCCL owed to all who are on

 board the Ship the duty of exercising reasonable care under the circumstances of matters

 related to the Incident. This duty extends to shore excursions such as the White Island

 excursion where the Incident occurred. This duty applies to the representations that RCCL

 made to passengers, including the Reeds, about the White Island excursion, as well as

 RCCL's omissions of material fact.

     102.       On May 28, 2019, the Reeds purchased tickets for several shore excursions

 during the cruise of the Ship, including an excursion at the Tauranga port described as a

 "Journey to sunny Whakatane for a scenic boat ride along the picturesque Bay of Plenty to

 White Island for an unforgettable guided tour of New Zealand's most active volcano." RCCL

 promoted and marketed the visit to White Island on its website as the "adventure of a

 lifetime;" an "unforgettable" opportunity to see one of New Zealand's "epic" adventures.

     103.       Although RCCL had, through its office in New Zealand, actual and/or

  constructive knowledge of the eruption of White Island in 2016, RCCL never qualified its

 representations by noting any risk of serious and disfiguring injuries from such an excursion.

  The RCCL website page for the White Island excursion, since taken down, similarly failed

 to provide any information about the risk of serious injury.

     104.       After GeoNet raised the Volcanic Alert Level from Level 1 -- "minor volcanic

  unrest" -- to Level 2 — "heightened volcanic unrest" and that without warning, "could include

                                             - 34 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 35 of 43




 eruptions of steam, gas, mud and rocks," RCCL did not advise passengers on the Ship who

 had purchased the White Island shore excursion of the elevated Volcanic Alert Level. RCCL

 continued to advertise the White Island shore excursion after GeoNet's original elevated

 Volcanic Alert Level warning bulletin was issued on November 18, 2019, after additional

 GeoNet "Level 2" bulletins dated November 25, 2019 and December 3, 2019, and after the

 Ship set sail from Sydney on December 4, 2019.

     105.       The vouchers for the White Island excursion provided to Ivy Reed and Paul

 Reed similarly did not qualify the representation about the excursion or disclose possible

 hazards. The voucher contained no warning whatsoever about any potential hazard or risk

 of serious bodily injury.

     106.       RCCL failed to disclose that there were serious and deadly risks and hazards

 associated with the shore excursion to an active volcano, failed to disclose the 2016

  eruption, failed to disclose the elevated Volcanic Threat Level, and merely told passengers

 to wear walking shoes and advised them to consider their "physical fitness level and medical

 history" when determining whether the tour was appropriate for them, and failed to warn of

  the risk of death or severe injuries.

     107.       RCCL promoted the White Island shore excursion — while simultaneously

  failing to disclose certain negative information including its serious and life-threatening

  potential risks and hazards — with the intent of inducing the Reeds and other passengers to

  purchase the White Island excursion.

     108.        RCCL received a financial benefit from the sale of every White Island

  excursion purchased by its passengers through the website, including the Reeds.

                                             - 35 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 36 of 43




    109.        RCCL knew or should have known that its failure to include statements about

 the risks of severe injuries or death was a failure to state material facts regarding the risk of

 the White Island excursion.

    110.        The Reeds purchased the White Island excursion from RCCL in reliance on

 the statements made by RCCL about the excursion, and without the benefit of the material

 facts and information omitted by RCCL from those statements regarding the elevated

 Volcano Alert Level, 2016 White Island eruption, or other potential risks.

    111.       As a direct and proximate cause of the reliance upon the negligent

 misrepresentations by RCCL, the Reeds unknowingly proceeded with the excursion to

 White Island, with frightful consequences. The Reeds have suffered ongoing mental

 anguish, loss of enjoyment of life, permanent disability, permanent disfigurement, traumatic

 recurring flashbacks of the Incident and other mental and/or nervous disorders, aggravation

 of any previously existing conditions therefrom, incurred medical expenses in the care and

 treatment of Plaintiffs' injuries, are continuing to incur and will incur future medical expenses,

 loss of consortium, suffered physical handicap, lost earnings and lost earning capacity, both

 past and future, as a result of the eruption of the White Island volcano, which could have

 been avoided had RCCL but for RCCL's negligent misrepresentations and material

 omissions.

    112.        Plaintiffs Ivy and Paul Reed ask for a verdict and damages in their favor on

 this count of Negligent Misrepresentation.




                                               -36-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 37 of 43




            COUNT FOUR: NEGLIGENT SELECTION OF TOUR OPERATOR

     113.      Plaintiffs Ivy and Paul Reed re-allege and fully incorporate by reference the

 allegations common to all counts contained in paragraphs 1-72, supra.

     114.      As the owner of a vessel in navigable waters, RCCL and its apparent agents

 owed to all who are on board the Ship the duty of exercising reasonable care under the

 circumstances of matters related to the Incident. This duty extends to shore excursions

 such as the White Island excursion where the Incident occurred.

     115.      RCCL owes a duty of care to its passengers after debarkation, which

 specifically includes excursions beyond the point of debarkation in places where passengers

 are invited or reasonably expected to visit and to which RCCL specifically invited the Reeds

 and other passengers on the Ship, including a duty to select its excursion operator with due

 care for its passengers and their safety. Notwithstanding RCCL's representations about

 how it selected its excursion providers, RCCL failed to inquire as to the fitness of White

 Island Tours to conduct the deadly excursion to White Island.

     116.      RCCL represents that it "thoroughly reviewed its tour operators," including

 each excursion's "guide" that "provides proper equipment and ensures the safety of gear

 used on excursions." Had it done so, however, RCCL would have known or should have

 known that at no time before the boat reached White Island were the Reeds warned by

 White Island Tours, RCCL's selected provider of the excursion, about the elevated Volcanic

  Alert Level, 2016 eruption, or other risks associated with the shore excursion. If RCCL had

  thoroughly reviewed White Island Tours, RCCL's selected excursion provider, RCCL would



                                            - 37 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 38 of 43




 have known or should have known that at no time did White Island Tours provide the Reeds

 any demonstration in use of safety equipment while on White Island, provide written safety

 information, present them with any written disclosure of the risks of the excursion or any

 other documentation about risks associated with visiting the volcano. Further, had RCCL

 diligently vetted its chosen excursion provider, as it represented it did, RCCL would have

 known that White Island Tours did not have either adequate first aid equipment or personnel

 trained in first aid on the Phoenix. In addition, if RCCL had diligently reviewed the

 qualifications of White Island Tours, its chosen tour provider for the volcano excursion, it

 would have known or should have known that White Island Tours had no rescue plan in the

 event of an emergency and did not advise the Reeds of the existence of any rescue plan.

     117.       WorkSafe, New Zealand's primary workplace health and safety regulator, has

 filed criminal charges against thirteen parties, including White Island Tours. WorkSafe

 concluded that the hazards were foreseeable, and that White Island Tours failed its duty to

 those on the excursion, including the Reeds.

     118.       As a proximate cause of White Island Tours' incompetence and unfitness to

  conduct the excursion to White Island and RCCL's failure to diligently vet White Island Tours'

  ability to provide a safe excursion environment, the Reeds proceeded with the excursion to

  White Island without knowledge of those risks, with frightful consequences and without

  knowledge that (a) White Island Tours was unfit to provide the excursion and (b) that RCCL,

  despite its own website representations, had failed to vet the fitness of White Island Tours

  to provide the excursion. The Reeds have suffered ongoing mental anguish, loss of

  enjoyment of life, permanent disability, permanent disfigurement, traumatic recurring


                                              -38-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 39 of 43




 flashbacks of the Incident, other mental and/or nervous disorders, aggravation of any

 previously existing conditions therefrom, incurred medical expenses in the care and

 treatment of Plaintiffs' injuries, are continuing to incur and will incur future medical expenses,

 loss of consortium, suffered physical handicap, lost earnings and lost earning capacity, both

 past and future, as a result of the eruption of the White Island volcano, which could have

 been avoided had RCCL properly vetted White Island Tours.

    119.       Plaintiffs Ivy and Paul Reed ask for a verdict and damages in their favor on

 this count of Negligent Selection of Tour Operator.

     COUNT FIVE: LOSS OF CONSORTIUM RESULTING FROM DEFENDANT'S
                         NEGLIGENCE — IVY REED

    120.        Plaintiff Ivy Reed re-alleges and fully incorporates by reference the allegations

 common to all counts contained in paragraphs 1-72, supra.

    121.        As documented in Figures 3-7 and described elsewhere in this Complaint,

 plaintiff Ivy Reed suffers from permanent, extensive and disfiguring injuries incurred during

 the Incident. These injuries arose out of RCCL's failure to meet its duty of care to her by (a)

 RCCL's failing warn of the hazards of volcanic eruption on White Island; (b) RCCL's

 apparent agent negligently failing to warn and then proceed with the White Island excursion,

 despite the warnings of volcanic authority GeoNet, (c) RCCL's negligent misrepresentations

 while promoting the White Island excursion by failing to disclose certain negative information

 including its serious and life-threatening potential risks and hazards; and (d) RCCL's

 negligent retention of White Island Tours to provide the excursion to the volcano.

     122.       As a direct and proximate result of the negligence of the defendant RCCL as


                                               - 39 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 40 of 43




 recounted above, plaintiff Ivy Reed suffered, in the past and will in the future, continue to

 suffer the loss of spousal comfort, society, services, and consortium of her husband, Paul

 Reed.

     123.       Plaintiff Ivy Reed asks for a verdict and damages in her favor on this count of

 Loss of Consortium.

       COUNT SIX: LOSS OF CONSORTIUM RESULTING FROM DEFENDANT'S
                         NEGLIGENCE — PAUL REED

     124.       Plaintiff Paul Reed re-alleges and fully incorporates by reference the

 allegations common to all counts contained in paragraphs 1-72, supra.

     125.       As documented in Figure 2 and described elsewhere in this Complaint,

 plaintiff Paul Reed suffers from permanent, extensive and disfiguring injuries incurred during

 the Incident. These injuries arose out of RCCL's failure to meet its duty of care to him by

 (a) RCCL's failing warn of the hazards of volcanic eruption on White Island; (b) RCCL's

 apparent agent negligently failing to warn and then proceed with the White Island excursion,

 despite the warnings of volcanic authority GeoNet, (c) RCCL's negligent misrepresentations

 while promoting the White Island excursion by failing to disclose certain negative information

 including its serious and life-threatening potential risks and hazards; and (d) RCCL's

 negligent retention of White Island Tours to provide the excursion to the volcano.

     126.       As a direct and proximate result of the negligence of the defendant RCCL as

 recounted above, plaintiff Paul Reed suffered, in the past and will in the future, continue to

  suffer the loss of spousal comfort, society, services, and consortium of his wife, Ivy Reed.

     127.       Plaintiff Paul Reed asks for a verdict and damages in his favor on this count


                                              - 40 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 41 of 43




 of Loss of Consortium.

                             PAIN AND SUFFERING DAMAGES

     128.       Plaintiffs Ivy and Paul Reed re-allege and fully incorporate by reference the

 allegations common to all counts contained in paragraphs 1-72, supra.

     129.       As is readily evident from Figures 2-7 above, Ivy and Paul Reed have suffered

 permanent, painful and disfiguring injuries as a result of the Incident. Having already

 endured numerous skin graft surgeries, substantial pain management, and rehabilitative

 therapy for their injured hands and legs, they must anticipate years more of such painful

 therapy and physical and mental rehabilitation.

     130.       In addition to the scarring and disfiguring injuries, Ms. Reed suffers from

 extremely limited use of her dominant left hand. She has suffered a contracture of the two

 fingers on her left hand. In addition, her hand has become hypersensitive to changes in

 temperature, rendering even simple tasks like cooking and doing laundry extremely painful.

 Also, she has experienced emotional trauma from flashbacks to the Incident. Further, Ms.

 Reed's physicians are still attempting to determine the cause of the elevated readings in her

 liver function tests first detected when hospitalized after the Incident. Ms. Reed's pain and

 suffering is ongoing and will continue into the future.

     131.       In addition to the scarring and disfiguring injuries, Mr. Reed cannot bend his

 left thumb nor make a fist without pain. He has terrible scars on his right arm and hardly

 any feeling in the top of his hands. Although Mr. Reed has been medically cleared to return

  to work and had begun working again in July 2020, his continuing injuries make it difficult to

  withstand the substantial time he must endure on his feet or at a computer as required by

                                              - 41 -
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 42 of 43




 his job. He endures nearly constant numbness in the front of both legs where skin has been

 grafted. Mr. Reed's knees ache and do not bend from the grafts that go over the knee. Mr.

 Reed also suffers from lingering fatigue and exhaustion, so that it is difficult or impossible to

 keep his former work schedule, even though he is doing less physical work than before.

 Whereas he had regularly worked previously 45-50 hours per week, it is difficult for him now

 to recover from a 3-4-day work week. Further, Mr. Reed has difficulty in themioregulating

 his body as a result of the bum injuries. He also has permanent scars on his forehead and

 neck caused by the burning rock and ash from the volcano.

    132.        In light of these substantial and permanently disfiguring injuries and other

 past, continuing, and future physical and psychological ailments resulting from the Incident,

 Plaintiffs Ivy and Paul Reed ask for a verdict that awards them past, present, and future pain

 and suffering damages, in addition to all other damages.

                                        JURY DEMAND

     133.       Plaintiffs demand a trial by jury of this Complaint.




                                               -42-
Case 1:20-cv-24979-UU Document 1 Entered on FLSD Docket 12/07/2020 Page 43 of 43




                                      PRAYER FOR RELIEF

         WHEREFORE, the Plaintiffs demand judgment for all damages recoverable under

  the law and demand trial by jury.

  Dated this 4th day of December, 2020


                                      Respectfully submitted,

                                      IVY REED and PAUL REED by and through:

                                      Stephen Diaz Gavin, Esq.
                                      (Not admitted in Florida)
                                      stephen.diaz.gavin@rimonlaw.com
                                      Jill Penwarden, Esq.
                                      (Not admitted in Florida)
                                      jill.penwarden@rimonlaw.com
                                      RIMON, P.C.
                                      Co-counsel for Plaintiffs
                                      1717 K Street, N,W., Suite 900
                                      Washington, D.C. 20006
                                      (202) 871-3772

                                      -and-

                                      THE VACCARO LAW FIRM, P.A.
                                      Co-Counsel for Plaintiffs
                                      8958 West State Road 84, Suite 328
                                      Davie, FL 33324
                                      Tel: (954) 734-2320
                                      Fax: (954) 337-2959
                                      Email: charles@vaccar. -wfirm.com
                                      Service E-in il: service • va rolawfirm.com

                                      By
                                        CHARLES L. VACCARO
                                        Florida Bar No. 604320




                                              - 43
